DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 2-17 are pending upon entry of amendment filed on 2/10/21.

Claims 2-9 stand withdrawn from further consideration by the examiner, 37 CFR.1.142(b) as being drawn to a nonelected invention.  Claims 10-17 are under consideration in the instant application.

3.	        Applicant’s IDS filed on 8/19/20 and 2/10/21 have been acknowledged.  

4.	      The instant application is a CON of 15/422,327 of which has been patented as U.S. 9,856,287 and inter parties review has been instituted for said patent (IPR 2021-00326).  The claims of the ‘287 patent substantially overlap with the claims of the instant application. 

5.	      IN light of Applicant’s amendment to the claims filed on 2/10/21, the rejection under 35 U.S.C. 102 and 35 U.S.C. 112 second paragraph (see sections 8-9, 13-16 of the office action ) have been withdrawn.

6.	       The following rejection remains.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 10-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25-54 of U.S.S.N.15/422,327 (U.S. Pat. 9,256,287). 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both recite methods of purifying proteins in the presence of refold buffer, denaturant, aggregation suppressor and protein stabilizer and isolate the proteins of interest. 

No terminal disclaimer is filed.  As Applicant is deemed to request that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

9	The following new ground of rejection is necessitated by Applicant’s submission of IDS filed on 2/10/21 and newly instituted IPR 2021-00326.

10.	        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  	A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

11.	Claims 10-17 are rejected under 35 U.S.C. 103(a) as 35 U.S.C. 102(b) as being anticipated by EP1449848 (IDS reference, newly cited).




The ‘848 publication further teaches that the refolding buffer comprises solubilizing chaotropic agent in non-denaturing concentration as well as aggregation suppressor ([0001], example 8).  The example 8 discloses Gdn-HCl, CHES (e.g. aggregation suppressor) and 2:1 ratio of GSH:GSSG.  This reads on claimed “thiol pairs” or thiol-pair ratio of amount of oxidant and reductant ([0055]).  

The “3mmolL-1 total glutathione” refers to the complete pool of GSH (the sum of the GSH molecules and twice of the GSSG molecules because one GSSG comprises two GSH molecules and [GSH]+2[GSSG]).  The ‘848 publication also discloses that the ratio of GSH:GSSG is 2:1, the GSH and GSSG concentrations must be 1.5mM and 0.75mM respectively which adds up to total glutathione concentration of 3mM.

The currently claimed the equation is based on TRP = [the reductant]2/[the oxidant] that is [GSH]2/[GSSG], [1.5mM]2/[0.75mM] = 3 and it falls between 3 in light of the specification of the instant application (e.g. 0.001-100).  As such, the disclosed concentration of the ‘848 publication fulfills the equations set forth in claims 13-14 of the instant application.  The Buffer TRP  = [the reductant]2/[the oxidant] (as in [0035] of the instant application) and equations 3-4 are based on this concentrations of reduced redox components and oxidized redox component.

Further, the protein concentration of 1g/L or 2 g/L is met as in example 6 of the ‘848 publication.  Therefore, the reference teachings anticipate the claimed invention.

12.	         No claims are allowable.

13.	         Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/10/21 prompted the new ground(s) of rejection THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
April 2, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644